             Case 1:16-cr-10137-LTS Document 268 Filed 06/14/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                               )
                                                       )
                 v.                                    )       Criminal No. 16-10137-LTS
                                                       )
                                                       )
(1) KENNETH BRISSETTE and                              )
(2) TIMOTHY SULLIVAN                                   )
                                                       )
                                                       )
                 Defendants.                           )


                              GOVERNMENT’S RESPONSE TO
                             COURT ORDER (DOCKET NO. 237)

        The United States of America, by and through Assistant United States Attorneys Laura J.

Kaplan and Kristina E. Barclay, respectfully responds to the Court’s Second Amended Pretrial Order

(Docket No. 237), Paragraph 5, as follows:

        1.       On this date, the government has filed its Revised Proposed Jury Instructions.

The government reserves the right to supplement, modify, or withdraw these requested

instructions in light of the requests, if any, filed by the defendants and the evidence in the case,

as well as in light of the Court’s ruling relating to any motions in limine filed by the parties.


        2.       The government intends to rely on its previously submitted proposed voir dire

questions and trial brief.




                                                  1
         Case 1:16-cr-10137-LTS Document 268 Filed 06/14/19 Page 2 of 2




                                                              Respectfully submitted,

                                                              ANDREW E. LELLING
                                                              United States Attorney


                                                      By:     /s/Kristina E. Barclay
                                                              Laura J. Kaplan
                                                              Kristina E. Barclay
                                                              Assistant U.S. Attorneys

Dated: June 14, 2019



                                  CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).


                                      /s/ Kristina E. Barclay
                                      KRISTINA E. BARCLAY
                                      Assistant United States Attorney

Date: June 14, 2019




                                                 2
